Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on January 21st, 2021, which claims 1-15 are presented for examination.
Status of Claims
3.	Claims 1-15 are pending, of which claims, of which claim 1, claim 10 and 14 are in independent form.
Priority
4.	This application claimed priority from PCT/US2019/016401 which filed 02/01/2019.
			Information Disclosure Statement
5.	Information disclosure statement filed on 01/21/2021, has been reviewed and considered by Examiner.
The Office's Note:
6.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims 1-9 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
9.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a memory storage unit to store telemetry data collected from a plurality of sources, wherein each source of the plurality of sources maintains confidentiality; an anonymizing engine to remove identifying information from the telemetry data to generate anonymized data; a communication interface to receive a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device; a selection engine to select a subset of the anonymized data based on the requesting device configuration; a comparison engine to analyze the 
The limitation of a memory storage unit to store telemetry data collected from a plurality of sources, wherein each source of the plurality of sources maintains confidentiality, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of an anonymizing engine to remove identifying information from the telemetry data to generate anonymized data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of a communication interface to receive a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of a selection engine to select a subset of the anonymized data based on the requesting device configuration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of a comparison engine to analyze the subset of the anonymized data to determine a probability of an upgrade failure at the client device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of an upgrade engine to implement the upgrade on the client device based on the probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to store telemetry data, to remove identifying information, to receive a request from a client device for an upgrade, to select a subset of the anonymized data, to analyze the subset and to implement the upgrade.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
10.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite receiving telemetry data from a first source and a second source, wherein the first source and the second source are isolated from each other; anonymizing the telemetry data to generate anonymized data; receiving a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client 
The limitation of receiving telemetry data from a first source and a second source, wherein the first source and the second source are isolated from each other, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of anonymizing the telemetry data to generate anonymized data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of receiving a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of identifying a subset of the anonymized data, wherein the subset includes anonymized data from source devices with a source device configuration similar to the requesting device configuration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of analyzing the subset of the anonymized data to determine a probability of an upgrade failure at the client device, as drafted, is a process that, under its broadest reasonable interpretation, covers , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to store telemetry data, to remove identifying information, to receive a request from a client device for an upgrade, to select a subset of the anonymized data, to analyze the subset and to implement the upgrade.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
11.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite instructions to receive telemetry data from a plurality of sources, wherein each source of the plurality of sources maintains confidentiality; instructions to anonymize the 
The limitation of instructions to receive telemetry data from a plurality of sources, wherein each source of the plurality of sources maintains confidentiality, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of instructions to anonymize the telemetry data to generate anonymized data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of instructions to receive a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of instructions to identify a subset of the anonymized data, wherein the subset includes anonymized data from source devices with a source device configuration similar to the requesting device configuration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of instructions to analyze the subset of the anonymized data to determine a probability of an upgrade failure at the client device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of instructions to implement the upgrade at the client device if the probability is below a predetermined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to store telemetry data, to remove identifying information, to receive a request from a client device for an upgrade, to select a subset of the anonymized data, to analyze the subset and to implement the upgrade.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application 
These claims (1, 10 and 14) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims (1-15) are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickolov et al. (US 20170034023) and further in view of Hoefler et al. (US 20070157192 – Patent US 8176483, IDS of records).
Claim 1 is rejected, Nickolov teaches an apparatus comprising: 
a memory storage unit to store telemetry data collected from a plurality of sources, wherein each source of the plurality of sources maintains confidentiality(Nickolov, US 20170034023, fig. 3, component 311 – Configuration Collection and paragraph [0147-0148], Configuration Collection : Configuration Collection 311 may be configured or designed to include functionality for collecting configuration data from Subscriber Servers 300, which data is anonymized (see Anonymization 313) before it is sent (see Transport Encryption 315) to the Back-end Services 320. In some embodiments, the Configuration Collection 311 may be configured or designed to include functionality for receiving configuration information sent spontaneously by the Subscriber Servers 300.  Paragraph [0133], Customer account information, at least a portion of which may be anonymized.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.); 
an anonymizing engine to remove identifying information from the telemetry data to generate anonymized data(Nickolov, fig. 3, component 313 – Anonymization and paragraph [0148-0149], Anonymization: Anonymization 313 may be configured or designed to include functionality for anonymizing collected configuration and signal data using a per-account token dictionary (see Token Map Repository 314). In some embodiments, the Anonymization 313 may use encryption (e.g., symmetric cypher) to create reversible tokens and not use Token Map Repository 314.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
a communication interface to receive a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device(Nickolov, fig. 4, component 425 – API and paragraph [0248], The Subscriber DevOps systems 418 may query the DataGrid API 425 (directly or via anonymization gateway 419) in order to make deployment and operations decisions (similar to what Config Automation 412 does), including whether to upgrade packages/change configuration, or even deploy new versions of the software and systems.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
a selection engine to select a subset of the anonymized data based on the requesting device configuration(Nickolov, paragraph [0227], Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), create models for reliability prediction and configuration recommendations, based on the totality of the telemetry received, specifically using information collected from one subscriber (or many subscribers) to provide predictions/value for a different subscriber. In some embodiments, the Analytics Engines use machine learning techniques to create models based on the telemetry data ( configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414.  In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
a comparison engine to analyze the subset of the anonymized data to determine a probability of an upgrade failure at the client device(Nickolov, paragraph [0229], Example Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations.  Paragraph [0460], In one embodiment, after the build process is complete, a DataGrid utility extracts package and other information from the the utility automatically makes a decision to pass or fail the build (or the test of such build), which decision may optionally be based on criteria specified by the user for such a decision (e.g., minimum DGRI Score, the presence of vulnerabilities or a minimum vulnerability score, blacklisted/whitelisted packages, etc.).  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); and 
an upgrade engine to implement the upgrade on the client device based on the probability(Nickolov, paragraph [0241], Provide a conditional software /configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments).  Paragraph [0464], Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to recommend changes in resource analysis may indicate that Weblogic application server crashes occur significantly more frequently when the less than 2 GB of memory are allocated to the subscriber server. Based on this the DataGrid System may recommend resource allocation changes to Weblogic servers with less than 2 GB of memory, or provide reports of potential resource allocation issues with configurations including the Weblogic application packages, or specific versions of these packages.). 
The Office would like to use prior art Hoefler to back up Nickolov to further teach limitation
an upgrade engine to implement the upgrade on the client device (Hoefler, US 20070157192, fig. 3 and paragraph [0031], The backend system receives the system information and updates a maintained repository of client system information (hereinafter also referred to as an "installed base" or "IBase") (304). Using information contained in the IBase, the backend system determines one or more update recommendations (306) for the client system.  Paragraph [0032], In some embodiments, the update recommendations are software patches or corrections that are created (318), validated (320) and published (322) by the service provider (or a third party). The patches or corrections can be created based on current information in an IBase. The update recommendations can include control information for downloading one or more patches from a patch repository and deploying the patches on the client system. In some embodiments, the update recommendations are calculated in response to one or more manual or automatic trigger events (e.g., an update to the installed base after a software package has been published, etc.). After determination of the update recommendations, the update recommendations are transformed into an appropriate format (e.g., XML) and sent to the client system (308).  Paragraph [0019-0020], From time to time, system information (e.g., status, configuration, etc.) associated with the client systems 102 is transmitted to the backend system 104. In some embodiments, the backend system 104 requests system information from the clients 102 on a scheduled basis using, for example, a polling scheme. In other embodiments, the client systems 102 send information to the backend system 104 continuously or periodically, or in response to one or more trigger events.  Paragraph [0024-0025], The system information (e.g., health status, configuration changes, versions, system landscape data, etc.) can be provided by a monitoring or data collection service running on the client system. For example, the service provider may need to know what software components and versions are running on the client system before corrective updates can be determined. In some embodiments, the backend system maintains a database of system information, which is updated each time new system information is received at the backend.  Paragraph [0029-0030], System information includes any system usage (e.g., used functionality), operation and system configurations, system status, product versions, software component vector including support package level, previously installed updates, health monitoring, incidents, etc.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hoefler into Ryan's to receive information describing a change to software installed on a client system e.g. web server. A maintained repository of system information is updated using the received information. A set of update recommendations is determined, where one of the update recommendations is based on information from the updated repository. The update recommendations are sent to the system. A set of software updates associated with the update recommendations is automatically downloaded to the system in response to a trigger event e.g. request as suggested by Hoefler (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Nickolov and Hoefler teach the apparatus of claim 1, further comprising a recommendation engine to provide a recommendation to reduce the probability of the upgrade failure(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Nickolov and Hoefler teach the apparatus of claim 2, wherein the recommendation is to increase a resource of the client device(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Nickolov and Hoefler teach the apparatus of claim 3, wherein resource is memory(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)).  
 Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Nickolov and Hoefler teach the apparatus of claim 1, wherein the telemetry data is collected from a plurality of source devices(Nickolov, paragraph [0189], telemetry data about subscriber server configuration(s) and event(s), record this information in the DB database and trigger analysis and updates if needed.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together 
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Nickolov and Hoefler teach the apparatus of claim 5, wherein each source device has a source device configuration(Nickolov, paragraph [0026], One aspect disclosed herein introduces the concept of a DataGrid Reliability Index Score (DGRI Score) which, in one embodiment, may be implemented as a single number representing a statistical assessment of the confidence of a particular server configuration, or of a particular package. As used herein, the terms "server" and/or "system" may refer to a physical service, a virtual server, a Docker container, and/or other similar software execution environment(s).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Nickolov and Hoefler teach the apparatus of claim 6, wherein the source device configuration includes a memory capacity and a processor speed(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Nickolov and Hoefler teach the apparatus of claim 7, wherein the selection engine selects the subset based on a similarity between the source device configuration and the requesting device configuration(Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system configuration in DG database. If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Nickolov and Hoefler teach the apparatus of claim 8, wherein the selection engine applies a weighting factor to the anonymized data based the similarity(Nickolov,  paragraph [0609-0611], As shown at 810, the Subscriber Recommendation and Conditional Updating Procedure may select a preferred system configuration based on defined selection criteria. In at least one embodiment, the preferred system configuration may be selected from among the current (or existing) system configuration (e.g., which utilizes the affected component) and the alternate system configuration(s) (e.g., which do not use the affected component). According to different embodiments, the defined selection criteria may be standardized criteria, pre-defined criteria, and/or user-defined criteria such as, for example: select system with highest DGRI score or highest relative system score(s) (e.g., where system score is computed as the average of all system-related scores).).  
Claim 10 is rejected, Nickolov teaches a method comprising: 
receiving telemetry data from a first source and a second source, wherein the first source and the second source are isolated from each other(Nickolov, US 20170034023, fig. 3, component 311 – Configuration Collection and paragraph [0147-0148], Configuration Collection : Configuration Collection 311 may be configured or designed to include functionality for collecting configuration data from Subscriber Servers 300, which data is anonymized (see Anonymization 313) before it is sent (see Transport Encryption 315) to the Back-end Services 320. In some embodiments, the Configuration Customer account information, at least a portion of which may be anonymized.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid. Paragraph [0019], the plurality of subscriber systems may further comprise a second subscriber system.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, 
anonymizing the telemetry data to generate anonymized data(Nickolov, fig. 3, component 313 – Anonymization and paragraph [0148-0149], Anonymization: Anonymization 313 may be configured or designed to include functionality for anonymizing collected configuration and signal data using a per-account token dictionary (see Token Map Repository 314). In some embodiments, the Anonymization 313 may use encryption (e.g., symmetric cypher) to create reversible tokens and not use Token Map Repository 314.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
receiving a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device(Nickolov, fig. 4, component 425 – API and paragraph [0248], The Subscriber DevOps systems 418 may query the DataGrid API 425 (directly or via anonymization gateway 419) in order to make deployment and operations decisions (similar to what Config Automation 412 does), including whether to upgrade packages/change configuration, or even deploy new versions of the software and systems.  Paragraph Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.);
identifying a subset of the anonymized data, wherein the subset includes anonymized data from source devices with a source device configuration similar to the requesting device configuration(Nickolov, paragraph [0227], Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), create models for reliability prediction and configuration recommendations, based on the totality of the telemetry received, specifically using information collected from one subscriber (or many subscribers) to provide predictions/value for a different subscriber. In some embodiments, the Analytics Engines use machine learning techniques to create models based on the telemetry data ( configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414.  In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system configuration in DG database. If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).); 
WO 2020/159548PCT/US2019/016401 20 analyzing the subset of the anonymized data to determine a probability of an upgrade failure at the client device(Nickolov, paragraph [0229], Example Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations.  Paragraph [0460], In one embodiment, after the build process is complete, a DataGrid utility extracts package the utility automatically makes a decision to pass or fail the build (or the test of such build), which decision may optionally be based on criteria specified by the user for such a decision (e.g., minimum DGRI Score, the presence of vulnerabilities or a minimum vulnerability score, blacklisted/whitelisted packages, etc.).  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); and 
implementing the upgrade at the client device based on the probability(Nickolov, paragraph [0241], Provide a conditional software /configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments).  Paragraph [0464], Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to recommend changes in resource allocation to servers as well as to recommend changes to configuration elements. This analysis may include many related data sets such as: server configurations over time, server signals over time, and server resource metrics over time. For example, analysis may indicate that Weblogic application server crashes occur significantly more frequently when the less than 2 GB of memory are allocated to the subscriber server. Based on this the DataGrid System may recommend resource allocation changes to Weblogic servers with less than 2 GB of memory, or provide reports of potential resource allocation issues with configurations including the Weblogic application packages, or specific versions of these packages.).  
The Office would like to use prior art Hoefler to back up Nickolov to further teach limitation
implementing the upgrade at the client device (Hoefler, US 20070157192, fig. 3 and paragraph [0031], The backend system receives the system information and updates a maintained repository of client system information (hereinafter also referred to as an "installed base" or "IBase") (304). Using information contained in the IBase, the backend system determines one or more update recommendations (306) for the client system.  Paragraph [0032], In some embodiments, the update recommendations are software patches or corrections that are created (318), validated (320) and published (322) by the service provider (or a third party). The patches or corrections can be created based on current information in an IBase. The update recommendations can include control information for downloading one or more patches from a In some embodiments, the update recommendations are calculated in response to one or more manual or automatic trigger events (e.g., an update to the installed base after a software package has been published, etc.). After determination of the update recommendations, the update recommendations are transformed into an appropriate format (e.g., XML) and sent to the client system (308).  Paragraph [0019-0020], From time to time, system information (e.g., status, configuration, etc.) associated with the client systems 102 is transmitted to the backend system 104. In some embodiments, the backend system 104 requests system information from the clients 102 on a scheduled basis using, for example, a polling scheme. In other embodiments, the client systems 102 send information to the backend system 104 continuously or periodically, or in response to one or more trigger events.  Paragraph [0024-0025], The system information (e.g., health status, configuration changes, versions, system landscape data, etc.) can be provided by a monitoring or data collection service running on the client system. For example, the service provider may need to know what software components and versions are running on the client system before corrective updates can be determined. In some embodiments, the backend system maintains a database of system information, which is updated each time new system information is received at the system usage (e.g., used functionality), operation and system configurations, system status, product versions, software component vector including support package level, previously installed updates, health monitoring, incidents, etc.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hoefler into Ryan's to receive information describing a change to software installed on a client system e.g. web server. A maintained repository of system information is updated using the received information. A set of update recommendations is determined, where one of the update recommendations is based on information from the updated repository. The update recommendations are sent to the system. A set of software updates associated with the update recommendations is automatically downloaded to the system in response to a trigger event e.g. request as suggested by Hoefler (See abstract and summary).
Claim 11 is rejected for the reasons set forth hereinabove for claim 10, Nickolov and Hoefler teach the method of claim 10, further comprising providing a recommendation to reduce the probability of the upgrade failure(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric)).    
Claim 12 is rejected for the reasons set forth hereinabove for claim 11, Nickolov and Hoefler teach the method of claim 11, wherein the recommendation is provided if the probability is above a predetermined threshold(Nickolov, paragraph [0438], In some embodiments, the operation of the yum plugin may be extended to support user defined policies (e.g., customer account or server specific) which determine whether a proposed transaction may proceed or not based, for example, on the target configuration DGRI Score, or the score differential, or the number of data points associated to the target configuration. Such a policy may also be combined with conditionally prompted user input. For example a policy may define: [0439] a minimum score, below which the configuration change may not be allowed [0440] a score threshold, above which the user may not be prompted [0441] in between these two, the user is prompted.  Paragraph [0442], A policy may also define a minimum score and minimum number of data points required before an update is allowed. This allows the normal OS auto -update not to install updates right away, but only after enough people are using the target configuration and the target configuration DGRI Score is high enough (indicating both a sufficiently high score and a sufficiently high confidence).  Fig. 27 and paragraph [0848], Indications 2715 of whether or not the probability of success (or failure) meets a user defined threshold. [0852] The number of data points 2717 used in calculating the probability of success in upgrading from source to target.).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 10, Nickolov and Hoefler teach the method of claim 10, wherein the source device configuration includes a memory capacity and a processor speed(Nickolov, paragraph [0619-0635], For System ABC, set resource allocation X to Y (e.g., CPU to 2 dedicated cores, memory limit to 2 GB, storage performance to 1000 TOPS, or disk size to 100 GB, etc.). (Note: IOPS=I/O Operations Per Second a storage performance metric).  Paragraph [0235], the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.).  
Claim 14 is rejected, Nickolov teaches non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine- readable storage medium comprising: 
instructions to receive telemetry data from a plurality of sources, wherein each source of the plurality of sources maintains confidentiality(Nickolov, US 20170034023, fig. 3, component 311 – Configuration Collection and paragraph [0147-0148], Configuration Collection : Configuration Collection 311 may be configured or designed to include functionality for collecting configuration data from Subscriber Servers 300, which data is anonymized (see Anonymization 313) before it is sent (see Transport Encryption 315) to the Back-end Services 320. In some embodiments, the Configuration Collection 311 may be configured or designed to include functionality for receiving configuration information sent spontaneously by the Subscriber Servers 300.  Paragraph [0133], Customer account information, at least a portion of which may be anonymized.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Paragraph [0308], Server telemetry data from server A contains sensitive fields such as the hostname (db.example.com) and IP address (e.g., 72.15.140.15), together with less sensitive data, such as OS type and version. The gateway will encrypt the hostname and IP address in a repeatable way using keys residing on the gateway (e.g., subscriber environment) before forwarding to the API, so that the sensitive data cannot be retrieved by DataGrid.  Paragraph [0019], the plurality of subscriber systems may further comprise a second subscriber system.  Paragraph [0235], Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., 
instructions to anonymize the telemetry data to generate anonymized data(Nickolov, fig. 3, component 313 – Anonymization and paragraph [0148-0149], Anonymization: Anonymization 313 may be configured or designed to include functionality for anonymizing collected configuration and signal data using a per-account token dictionary (see Token Map Repository 314). In some embodiments, the Anonymization 313 may use encryption (e.g., symmetric cypher) to create reversible tokens and not use Token Map Repository 314.  Paragraph [0217], Example Input data: external sources, telemetry data /configurations.  Paragraph [0235], telemetry data.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); 
instructions to receive a request from a client device for an upgrade, wherein the request includes a requesting device configuration of the client device(Nickolov, fig. 4, component 425 – API and paragraph [0248], The Subscriber DevOps systems 418 may query the DataGrid API 425 (directly or via anonymization gateway 419) in order to make deployment and Tracked servers 414 (e.g., subscriber-provided). In at least some embodiments, these are subscriber systems, which can be any computing system, including physical server, virtual machine, Docker or similar container, as well as hardware appliance (SAN/NAS, router, switch, load balancer, etc.) or mobile device, laptop, desktop, or even any computer-controlled device such as CNC lathe, environment conditioning, robots, etc. According to different embodiments, the servers may directly (e.g., via installed DataGrid Subscriber component(s)) or indirectly (e.g., through the Config Automation system or similar) send telemetry data/event(s) to DataGrid service, including OS info, installed software packages and their versions, configuration parameters, network connections and services provided and used, CPU/memory/network metrics, etc. In some embodiments, DataGrid Subscriber components may be installed on the Tracked Servers 414 and send configuration and/or signal telemetry data to the Anonymizing Gateway 419 or directly to the API 425.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.);
instructions to identify a subset of the anonymized data, wherein the subset includes anonymized data from source devices with a source device configuration similar to the requesting device configuration(Nickolov, paragraph [0227], Analyze data collected from different subscribers' Tracked Servers, both configuration and event/monitoring data, to determine configurations that are more frequently used (or indicate they are rare/unusual), create models for reliability prediction and configuration recommendations, based on the totality of the telemetry received, specifically using information collected from one subscriber (or many subscribers) to provide predictions/value for a different subscriber. In some embodiments, the Analytics Engines use machine learning techniques to create models based on the telemetry data ( configurations, signals and/or known outcomes) and evaluate configurations using these models, provide recommendations in configuration changes and perform operations affecting the Tracked Servers 414.  In some embodiments, the Analytics Engines use artificial intelligence techniques to provide recommendations and perform operations affecting the Tracked Servers 414.  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.  Nickolov, fig. 6, component 614, component 616 and paragraph [0549], Assuming that the DataGrid System identifies configuration changes to the subscriber system, the DataGrid System may determine the subscriber system's current configuration, and may perform a search of the DG database to determine (614) if the configuration of identified subscriber system matches that of any other subscriber system configuration in DG database. If the DataGrid System identifies another subscriber system with a configuration matching the current configuration of identified subscriber system (being analyzed), it may link the system configuration analysis record of matching subscriber system (identified in the DG database) to identified subscriber system (being analyzed).); 
 WO 2020/159548PCT/US2019/016401 21 instructions to analyze the subset of the anonymized data to determine a probability of an upgrade failure at the client device(Nickolov, paragraph [0229], Example Output data: score, reliability and compatibility predictions (e.g., probability for success/failure), mean time between failures (MTBF) prediction, popularity, rank and trending info, recommendations for configurations and packages/version to use for improved operations.  Paragraph [0460], In one embodiment, after the build process is complete, a DataGrid utility extracts package and other information from the resulting image, or from a deployed container based on that image, and constructs an image configuration using this data. The utility sends this configuration to the DataGrid API for evaluation, and displays this information to the user, optionally in comparison to previous builds or alternate images. In another embodiment instead of or in addition to displaying information to the user, the utility automatically makes a decision to pass or fail the build (or the test of such build), which decision may optionally be based on criteria specified by the user for such a decision (e.g., minimum DGRI Score, the presence of vulnerabilities or a minimum vulnerability score, blacklisted/whitelisted packages, etc.).  Paragraph [0464], server resource metrics, such as resource allocation, CPU load, memory usage, network load, and disk load.); and 
instructions to implement the upgrade at the client device if the probability is below a predetermined threshold(Nickolov, paragraph [0241], Provide a conditional software /configuration update which will be executed (or rejected) based on information provided from DataGrid service (e.g., upgrade package if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments).  Paragraph [0464], Some embodiments may make use of server resource metrics such as resource allocation, CPU load, memory usage, network load, and disk load. DataGrid Subscriber component(s) (or resource monitor probes) send such metrics at intervals or conditionally over time, directly or indirectly, to the DataGrid API. The DataGrid System associates this data to the configuration, or to packages, used by the subscriber server at the time such metrics are sent. The DataGrid System analyzes this data in order to recommend changes in resource allocation to servers as well as to recommend changes to configuration elements. This analysis may include many related data sets such as: server configurations over time, server signals over time, and server resource metrics over time. For example, analysis may indicate that Weblogic application server crashes occur significantly more frequently when the less than 2 GB of memory are allocated to the subscriber server. Based on this the DataGrid System may recommend resource allocation changes to Weblogic servers with less than 2 GB of memory, or provide reports of potential resource allocation issues with configurations including the Weblogic application packages, or specific versions of these packages.).  
The Office would like to use prior art Hoefler to back up Nickolov to further teach limitation
instructions to implement the upgrade at the client device (Hoefler, US 20070157192, fig. 3 and paragraph [0031], The backend system receives the system information and updates a maintained repository of client system information (hereinafter also referred to as an "installed base" or "IBase") (304). Using information contained in the IBase, the backend system determines one or more update recommendations (306) for the client system.  Paragraph [0032], In some embodiments, the update recommendations are software patches or corrections that are created (318), validated (320) In some embodiments, the update recommendations are calculated in response to one or more manual or automatic trigger events (e.g., an update to the installed base after a software package has been published, etc.). After determination of the update recommendations, the update recommendations are transformed into an appropriate format (e.g., XML) and sent to the client system (308).  Paragraph [0019-0020], From time to time, system information (e.g., status, configuration, etc.) associated with the client systems 102 is transmitted to the backend system 104. In some embodiments, the backend system 104 requests system information from the clients 102 on a scheduled basis using, for example, a polling scheme. In other embodiments, the client systems 102 send information to the backend system 104 continuously or periodically, or in response to one or more trigger events.  Paragraph [0024-0025], The system information (e.g., health status, configuration changes, versions, system landscape data, etc.) can be provided by a monitoring or data collection service running on the client system. For example, the service provider may need to know what software components system usage (e.g., used functionality), operation and system configurations, system status, product versions, software component vector including support package level, previously installed updates, health monitoring, incidents, etc.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hoefler into Ryan's to receive information describing a change to software installed on a client system e.g. web server. A maintained repository of system information is updated using the received information. A set of update recommendations is determined, where one of the update recommendations is based on information from the updated repository. The update recommendations are sent to the system. A set of software updates associated with the update Hoefler (See abstract and summary).
  Claim 15 is rejected for the reasons set forth hereinabove for claim 14, Nickolov and Hoefler teach the non-transitory machine-readable storage medium of claim 14, wherein the non-transitory machine-readable storage medium comprises instructions to provide a recommendation to reduce the probability of the upgrade failure if the probability is above the predetermined threshold(Nickolov, paragraph [0438], In some embodiments, the operation of the yum plugin may be extended to support user defined policies (e.g., customer account or server specific) which determine whether a proposed transaction may proceed or not based, for example, on the target configuration DGRI Score, or the score differential, or the number of data points associated to the target configuration. Such a policy may also be combined with conditionally prompted user input. For example a policy may define: [0439] a minimum score, below which the configuration change may not be allowed [0440] a score threshold, above which the user may not be prompted [0441] in between these two, the user is prompted.  Paragraph [0442], A policy may also define a minimum score and minimum number of data points required before an update is allowed. This allows the normal OS auto -update not to install updates right away, but only after enough people are using the target configuration and the target configuration DGRI Score is high enough (indicating both a sufficiently high score and a sufficiently high confidence).  Fig. 27 and paragraph [0848], Indications 2715 of whether or not the probability of success (or failure) meets a user defined threshold. [0852] The number of data points 2717 used in calculating the probability of success in upgrading from source to target.).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199